Mr. Chief Justice Walkeb delivered the opinion of the Court: The only question presented by this record is, whether a director of a public school is liable to pay a road tax on his assessable property. The last clause of section 27 of the act of February 16, 1865 (Session Laws, 125) declares, that county superintendents, trustees of schools, school directors and other school officers shall be exempted from working on the roads, and from military duty. It is under this provision that appellant claims exemption from the road tax assessed upon his property. It appears that he held the office of director of schools at the time the tax was assessed. We are at a loss to perceive how this language can be forced to bear a construction that the property of a school director shall be exempt from the burden of a road tax. The language is that he shall be exempt from labor on the roads. We can imagine no construction or interpretation that can be given to the words “ labor on the roads,” to make them mean “ road tax.” It seems to ns that it would be just as reasonable to insist, that they were intended to exempt him from paying a State or county tax, from serving on juries, or the performance of any other public duty. To give the language the construction contended for, we would be compelled to pervert or give to the- words entirely a new meaning and one that they have never received. It is insisted, that appellant was not liable to pay the tax, because he- was not warned to discharge it in labor, as required by section four of the act relating to highways. (Scates’ Comp. 571.) That section does require the supervisor of roads to notify each person in his district of the amount of road tax that may be discharged in labor on the road, and shall request payment in money or labor, first notifying such person of the time and place to attend and work out such tax, and the kind of tools he shall bring. This provision is peremptory in' the requirement of a notice, which must be given before the tax payers can be called upon to pay it in money, unless it shall be waived. That the tax payer may expressly waive this notice none will dispute, and we think it equally clear that a waiver may be inferred from circumstances. In this case, appellant did not say, in terms, that he waived the notice, but he did say that he was exempt, and would neither pay it in money nor labor. The officer had a right to suppose he meant what he said, and to regard the notice as waived, and perfectly useless if given. By his declarations, we think appellant is precluded from being heard now to insist that he did not have the required notice. The judgment of the court below must therefore be affirmed. Judgment affirmed.